IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 16, 2009
                                No. 08-10905
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MOTAZ WASIF AMREYA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:08-CR-33-1


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Motaz Wasif Amreya has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Amreya has filed a response. Our independent review of
the record, counsel’s brief, and Amreya’s response discloses no nonfrivolous issue
for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 08-10905

DISMISSED. See 5 TH C IR. R. 42.2.   Amreya’s motion to proceed pro se is
DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                     2